Exhibit 99.1 Contacts:Pat Sheaffer or Ron Wysaske, Riverview Bancorp, Inc. 360-693-6650 Riverview Bancorp Reports Third Quarter Results; Net Interest Margin Expansion and Stabilizing Credit Metrics Third Quarter Fiscal 2010 Highlights (at or for the period ended December 31, 2009) · Capital levels remain strong - total risk-based capital ratio is at 12.45%. · Net interest margin improvedeight basis points to 4.43% compared to the preceding quarter. · Non-performing loans held steady at $36.4 million compared to $36.1 million atSeptember 30, 2009. · Allowance for loan losses increased to 2.47% of total loans and 50.08% of non-performing loans. · Speculative construction loans reduced by 46% compared to prior year and 12% from the prior linked quarter. · Customer branch deposits increased $18.1 million during the quarter. · Bank borrowings reduced by $22 million during the quarter. Vancouver, WA – January 21, 2010 – Riverview Bancorp, Inc. (NASDAQ GSM: RVSB) ("Riverview" or the "Company") today reported a net loss of $1.3 million, or $0.12 per diluted share, for the third fiscal quarter ended December 31, 2009. Core business fundamentals remained steady during the quarter with an improvement in our net interest margin, strong branch deposit growthandsolid core earnings. “Although our third quarter results wereaffected by the additions to our loan loss provision, we have seen positive indicators that credit quality is beginning to stabilize,” said Pat Sheaffer, Chairman and CEO.“For the past year we have set aside reserves in the allowance for specific loans in our portfolio.Many of these loans have moved through the process and are now either paid off, charged off, or in the real estate owned (REO) category.Additionally, over the past three months, delinquent loans have declined by more than 60%.While one quarter does notestablish a trend, we are pleased that credit quality is beginning to show signs it is stabilizing.” For the first nine months of fiscal 2010, Riverview reported a net loss of $741,000, or $0.07 per diluted share, compared to a net loss of $1.9 million, or $0.18 per diluted share, in the first nine months of fiscal 2009. Credit Quality “While the housing market in Southwest Washington and Portland is not in the freefall that it was six months ago, it still remains under stress, causing us to continue to build our allowance for loan losses as we remain proactive in identifying credit problems and working to stay ahead of the credit cycle,” said Dave Dahlstrom, EVP and Chief Credit Officer. “During the third fiscal quarter our provision for loan losses was $4.5 million compared to $3.2 million in the preceding quarter and $1.2 million in the third fiscal quarter a year ago.” The elevated provision for loan losses was due to the continuing uncertainty of the current economic environment, the weakness in residential construction, the perceived weakness in the commercial real estate market and a higher level of net loan charge-offs. Non-performing loans (NPLs) were $36.4 million, representing 4.92% of total loans at December 31, 2009, compared to $36.1 million, or 4.82% of total loans three months earlier. These amounts are down from the peak of $41.1 million, or 5.28% of total loans, at June 30, 2009; once again giving us indications that the current credit cycle may be stabilizing. Land acquisition and development loans and speculative construction loans, represent $23.4 million, or 64.2%, of the total non-performing loan balance at December 31, 2009. All of the loans are to borrowers located in Oregon and Washington, with the exception of two loans totaling $1.6 million. Non-performing assets were $59.5 million, or 6.93% of total assets, at December 31, 2009, compared to $56.6 million, or 6.55% of total assets three months earlier. The level of nonperforming assets has remained stable during the past three quarters increasing only $2.4 million since June 30, 2009. The allowance for loan losses was $18.2 million at December RVSB
